    Case: 1:19-cv-05312 Document #: 53 Filed: 01/07/21 Page 1 of 3 PageID #:260




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

   ANJANETTE YOUNG,                              )
                                                 )
                       Plaintiff,                )
                                                 )
                vs.                              )        Case No. 1:19-cv-05312
                                                 )
   CITY OF CHICAGO, et al.,                      )
                                                 )        Hon. John J. Tharp, Jr.,
                       Defendants,               )         Judge Presiding.
                                                 )
                and.                             )
                                                 )
   KEENAN J. SAULTER,                            )
                                                 )
                       Respondent.               )

           RESPONDENT KEENAN J. SAULTER’S MOTION TO
          EXTEND THE TIME TO FILE A SUPPLEMENTAL BRIEF
  RELATED TO ISSUES RAISED AND/OR DISCUSSED ON DECEMBER 22, 2020

      Respondent Keenan J. Saulter, by his attorneys, Sandberg Law Office, P.C.,

through Craig M. Sandberg, and the Law Offices of Rahsaan A. Gordon, P.C.,

through Rahsaan A. Gordon, hereby files his Motion to Extend to File a

Supplemental Brief Related to Issues Raised and/or Discussed on December 22,

2020, in support thereof, Respondent states as follows:

     1.      This Court held a hearing relating to issues surrounding the February

20, 2020 Protective Order that the Court entered on December 22, 2020.

     2.      During that hearing, the Court provided the Respondent Attorney

Keenan J. Saulter an opportunity to file a Supplemental Brief relating to his
    Case: 1:19-cv-05312 Document #: 53 Filed: 01/07/21 Page 2 of 3 PageID #:261




position on the issue of Sanctions and various issues that were discussed during the

hearing.

     3.      The Court ordered that any filing should be made by January 8, 2021.

     4.      Following the December 22, 2020 hearing, Respondent ordered a

transcript of the hearing on December 24, 2020 (with a 7-day delivery request).

     5.      The Respondent received the transcript on December 30, 2020.

     6.      As such, the Respondent requests that this Honorable Court grant him

a one-week extension to file his Supplemental Brief until January 15, 2021.

      WHEREFORE for the foregoing reasons, Respondent Attorney Keenan J.

Saulter respectfully requests that this Honorable Court extend the deadline for the

Respondent to file his Supplemental Brief from January 8, 2021 until January 15,

2021 and any other such relief as this Court deems just and proper.


                                             By:    /s/ Keenan J. Saulter
                                                    Attorney Keenan J. Saulter
                                                    Respondent




Keenan J. Saulter
Saulter Law P.C.
P.O. Box 1475
900 Ridge Road, Suite 3SE
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com
    Case: 1:19-cv-05312 Document #: 53 Filed: 01/07/21 Page 3 of 3 PageID #:262




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

   ANJANETTE YOUNG,                             )
                                                )
                       Plaintiff,               )
                                                )
                vs.                             )       Case No. 1:19-cv-05312
                                                )
   CITY OF CHICAGO, et al.,                     )
                                                )       Hon. John J. Tharp, Jr.,
                       Defendants,              )        Judge Presiding.
                                                )
                and.                            )
                                                )
   KEENAN J. SAULTER,                           )
                                                )
                       Respondent.              )

                            CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies the following document:
Respondent Keenan J. Saulter’s Motion to Extend the Time to File a Supplemental
Brief relating to Issues Raised and/or Discussed on December 22, 2020 was served
on January 7, 2021, in accordance with Fed. Civ. P. 5, LR 5.5, and the General
Order on Electronic Case Filing (ECF) pursuant to the District Court’s system as to
ECF filers.
                                             By:    /s/ Keenan J. Saulter
                                                    Attorney Keenan J. Saulter
                                                    Respondent


Keenan J. Saulter
Saulter Law P.C.
P.O. Box 1475
900 Ridge Road, Suite 3SE
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com
